 
 
Exhibit 10.4
 
TECHPRECISION CORPORATION


2016 EQUITY INCENTIVE PLAN


SECTION 1.  Purpose; Definitions.  The purposes of the Techprecision Corporation
2016 Equity Incentive Plan (the "Plan") are to: (a) enable Techprecision
Corporation (the "Company") and its affiliated companies to recruit and retain
highly qualified employees, directors and consultants; (b) provide those
employees, directors and consultants with an incentive for productivity; and (c)
provide those employees, directors and consultants with an opportunity to share
in the growth and value of the Company.
 
For purposes of the Plan, the following terms will have the meanings defined
below, unless the context clearly requires a different meaning:
 
(a)            "Affiliate" means, with respect to a Person, a Person that
directly or indirectly controls, is controlled by, or is under common control
with such Person.
 
(b)            "Applicable Law" means the legal requirements relating to the
administration of and issuance of securities under stock incentive plans,
including, without limitation, the requirements of state corporations law,
federal, state and foreign securities law, federal, state and foreign tax law,
and the requirements of any stock exchange or quotation system upon which the
Shares may then be listed or quoted.
 
(c)            "Award" means an award of Options, Restricted Stock, Restricted
Stock Units or Performance Awards made under this Plan.
 
(d)            "Award Agreement" means, with respect to any particular Award,
the written document that sets forth the terms of that particular Award.
 
(e)            "Board" means the Board of Directors of the Company, as
constituted from time to time.
 
(f)            "Cause" means with respect to any Participant, unless otherwise
defined in the Participant's employment agreement, service agreement or signed
offer letter: (i) the Participant's habitual intoxication or drug addiction;
(ii) the Participant's violation of the Company's written policies, procedures
or codes including, without limitation, those with respect to harassment (sexual
or otherwise) and ethics; (iii) the Participant's refusal or willful failure by
the Participant to perform such duties as may reasonably be delegated or
assigned to him, consistent with his position; (iv) the Participant's willful
refusal or willful failure to comply with any requirement of the Securities and
Exchange Commission or any securities exchange or self-regulatory organization
then applicable to the Company; (v) the Participant's willful or wanton
misconduct in connection with the performance of his or her duties including,
without limitation, breach of fiduciary duties; (vi) the Participant's breach
(whether due to inattention, neglect, or knowing conduct) of any of the material
provisions of his or her employment or service agreement, if any; (vii) the
Participant's conviction of, guilty, no contest or nolo contendere plea to, or
admission or confession to any felony (other than driving while intoxicated or
driving under the influence of alcohol) or any act of fraud, misappropriation,
embezzlement or any misdemeanor involving moral turpitude; (viii) the
Participant's dishonesty detrimental to the best interest of the Company;
(ix) the Participant's involvement in any matter which, in the opinion of the
Company's Chief Executive Officer (or, in the case of the Chief Executive
Officer, the Committee), is reasonably likely to cause material prejudice or
embarrassment to the Company's business; or (x) solely in the case of a
Non-Employee Director, any other action by the Participant which the Committee
determines constitutes "cause."  Notwithstanding the foregoing, if a Participant
and the Company (or any of its Affiliates) have entered into an employment
agreement, consulting agreement or other similar agreement that specifically
defines "cause," then with respect to such Participant, "Cause" shall have the
meaning defined in such other agreement.
 
1

--------------------------------------------------------------------------------

 
(g)            "Change in Control" shall mean the occurrence of any of the
following events: (i) any "person" (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes a "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the total power to vote for the election of
directors of the Company; (ii) during any twelve month period, individuals who
at the beginning of such period constitute the Board and any new director (other
than a director designated by a person who has entered into an agreement with
the Company to effect a transaction described in Section 1(g)(i), Section
1(g)(iii), Section 1(g)(iv) or Section 1(g)(v) hereof) whose election by the
Board or nomination for election by the Company's stockholders was approved by a
vote of at least a majority of the directors then still in office who either
were directors at the beginning of the period of whose election or nomination
for election was previously approved, cease for any reason to constitute a
majority thereof; (iii) the merger or consolidation of the Company with another
corporation where the stockholders of the Company, immediately prior to the
merger or consolidation, will not beneficially own, immediately after the merger
or consolidation, shares entitling such stockholders to 50% or more of all votes
to which all stockholders of the surviving corporation would be entitled in the
election of directors (without consideration of the rights of any class of stock
to elect directors by a separate class vote); (iv) the sale or other disposition
of all or substantially all of the assets of the Company; (v) a liquidation or
dissolution of the Company or (vi) acceptance by shareholders of the Company of
shares in a share exchange if the shareholders of the Company immediately before
such share exchange do not or will not own directly or indirectly immediately
following such share exchange more than fifty percent (50%) of the combined
voting power of the outstanding voting securities of the entity resulting from
or surviving such share exchange in substantially the same proportion as their
ownership of the voting securities outstanding immediately before such share
exchange.
 
Notwithstanding anything in the Plan or an Award Agreement to the contrary, if
an Award is subject to Section 409A of the Code, no event that, but for the
application of this paragraph, would be a Change in Control as defined in the
Plan or the Award Agreement, as applicable, shall be a Change in Control unless
such event is also a "change in control event" as defined in Section 409A of the
Code.
 
(h)            "Code" means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.
 
2

--------------------------------------------------------------------------------

 
(i)            "Committee" means the committee designated by the Board to
administer the Plan under Section 2. To the extent required under Applicable
Law, the Committee shall have at least two members and each member of the
Committee shall be a Non-Employee Director and an Outside Director.
 
(j)            "Director" means a member of the Board.
 
(k)            "Disability" means a condition rendering a Participant Disabled.
 
(l)            "Disabled" will have the same meaning as set forth in
Section 22(e)(3) of the Code.
 
(m)            "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
 
(n)            "Fair Market Value" means, as of any date, the value of a Share
determined as follows: (i) if the Shares are listed on any established stock
exchange or a national market system, including, without limitation, the Nasdaq
Global Select Market, the Fair Market Value of a Share will be the closing sales
price for such stock as quoted on that system or exchange (or the system or
exchange with the greatest volume of trading in Shares) at the close of regular
hours trading on the day of determination; (ii) if the Shares are regularly
quoted by recognized securities dealers but selling prices are not reported, the
Fair Market Value of a Share will be the mean between the high bid and low asked
prices for Shares at the close of regular hours trading on the day of
determination; or (iii) if Shares are not traded as set forth above, the Fair
Market Value will be determined in good faith by the Committee taking into
consideration such factors as the Committee considers appropriate, such
determination by the Committee to be final, conclusive and binding. 
Notwithstanding the foregoing, in connection with a Change in Control, Fair
Market Value shall be determined in good faith by the Committee, such
determination by the Committee to be final conclusive and binding.
 
(o)            "Incentive Stock Option" means any Option intended to be an
"Incentive Stock Option" within the meaning of Section 422 of the Code.
 
(p)            "Non-Employee Director" will have the meaning set forth in
Rule 16b-3(b)(3)(i) promulgated by the Securities and Exchange Commission under
the Exchange Act, or any successor definition adopted by the Securities and
Exchange Commission.
 
(q)            "Non-Qualified Stock Option" means any Option that is not an
Incentive Stock Option.
 
(r)            "Normal Retirement" means retirement from active employment with
the Company and any Subsidiary or Affiliate on or after age 65 or such other age
as is designated by the Company, Subsidiary or Affiliate as the normal
retirement age.
 
(s)            "Outside Director" means a member of the Board who meets the
definition of an "outside director" under Section 162(m) of the Code.
 
(t)            "Option" means any option to purchase Shares (including an option
to purchase Restricted Stock, if the Committee so determines) granted pursuant
to Section 5 hereof.
 
3

--------------------------------------------------------------------------------

 
(u)            "Parent" means, in respect of the Company, a "parent corporation"
as defined in Sections 424(e) of the Code.
 
(v)            "Participant" means an employee, consultant, Director, or other
service provider of or to the Company or any of its respective Affiliates to
whom an Award is granted
 
(w)            "Performance Award" means any Award that, pursuant to Section 9,
is granted, vested and/or settled upon the achievement of specified performance
conditions.
 
(x)            "Performance Goals"  means a goal that must be met by the end of
a period specified by the Committee (but that is substantially uncertain of
being met before the grant of the Award) based upon, at the Committee's
discretion: (i) specified levels of or increases in revenue, operating income,
pre-tax earnings or income, return on capital, equity measures/ratios (on a
gross, adjusted, net, pre-tax or post tax basis), including basic earnings per
share, diluted earnings per share, total earnings, earnings growth, earnings
before interest and taxes, or EBIT, and earnings before interest, taxes,
depreciation and amortization,  EBITDA or operational cash flow; (ii) completion
of acquisitions or business expansion; (iii) operating efficiency; (iv)
implementation or completion of critical projects or related milestones, (v)
gross margin; (vi) inventory shrink; (vii) vendor allowances; (viii) inventory
turns; (ix) inventory levels; (x) distribution center productivity levels; (xi)
customer service levels; (xii) customer or employee satisfaction;
(xiii) employee recruiting and development; (xiv) development of new markets;
(xv) financial ratios; (xvi) strategic initiatives; (xvii) improvement in or
attainment of operating expense levels; (xviii) improvement in or attainment of
capital expense levels; (xix) the achievement of a certain level of, reduction
of, or other specified objectives with regard to limiting the level of increase
in, the Company's bank debt or other public or private debt or financial
obligations; (xx) the attainment of a certain level of, reduction of, or other
specified objectives with regard to limiting the level in or increase in all or
a portion of controllable expenses or costs or other expenses or costs; (xxi)
individual objectives; (xxii) budget and expense management; and/or (xxiii) such
other items the Committee determines to be relevant; and any combination of the
foregoing.  The Committee shall have discretion to determine the specific
targets with respect to each of these categories of Performance Goals.
 
(y)            "Person" means an individual, partnership, corporation, limited
liability company, trust, joint venture, unincorporated association, or other
entity or association.
 
(z)            "Plan" means the Techprecision Corporation 2016 Equity Incentive
Plan herein set forth, as amended from time to time.
 
(aa)            "Prior Plan" means Techprecision Corporation 2006 Long-Term
Incentive Plan.
 
(bb)            "Restricted Stock" means Shares that are subject to restrictions
pursuant to Section 7 hereof.
 
(cc)            "Restricted Stock Unit" means a right granted under and subject
to restrictions pursuant to Section 8 hereof.
 
4

--------------------------------------------------------------------------------

 
(dd)            "Shares" means shares of the Company's common stock, par value
$0.01, subject to substitution or adjustment as provided in Section 3(c) hereof.
 
(ee)            "Subsidiary" means, in respect of the Company, a subsidiary
company as defined in Sections 424(f) and (g) of the Code.
 
SECTION 2.  Administration.  The Plan shall be administered by the Committee.
Any action of the Committee in administering the Plan shall be final, conclusive
and binding on all persons, including the Company, its Subsidiaries, Affiliates,
their respect employees, the Participants, persons claiming rights from or
through Participants and stockholders of the Company.
 
The Committee will have full authority to grant Awards under this Plan and
determine the terms of such Awards.  Such authority will include the right to:
 
(a)            select the individuals to whom Awards are granted (consistent
with the eligibility conditions set forth in Section 4);
 
(b)            determine the type of Award to be granted;
 
(c)            determine the number of Shares, if any, to be covered by each
Award;
 
(d)            establish the terms and conditions of each Award;
 
(e)            subject to Section 9, establish the performance conditions
relevant to any Award and certify whether such performance conditions have been
satisfied;
 
(f)            approving forms of agreements (including Award Agreements) for
use under the Plan;
 
(g)            determine whether and under what circumstances an Option may be
exercised without a payment of cash under Section 5(d);
 
(h)            accelerate the vesting or exercisability of an Award and to
modify or amend each Award, subject to Section 10; and
 
(i)            extend the period of time for which an Option is to remain
exercisable following a Participant's termination of service to the Company from
the limited period otherwise in effect for that Option to such greater period of
time as the Committee deems appropriate, but in no event beyond the expiration
of the term of the Option.
 
The Committee will have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it, from
time to time, deems advisable; to establish the terms and form of each Award
Agreement; to interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any Award Agreement); and to otherwise supervise the
administration of the Plan.  The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award Agreement in
the manner and to the extent it deems necessary to carry out the intent of the
Plan.
 
5

--------------------------------------------------------------------------------

 
The Committee may delegate to one or more officers of the Company the authority
to grant Awards to Participants who are not subject to the requirements of
Section 16 of the Exchange Act or Section 162(m) of the Code and the rules and
regulations thereunder, provided that the Committee shall have fixed the total
number of Shares subject to such delegation.  Any such delegation shall be
subject to the applicable corporate laws of the Commonwealth of Pennsylvania. 
The Committee may revoke any such allocation or delegation at any time for any
reason with or without prior notice.
 
No Director will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.
 
SECTION 3.  Shares Subject to the Plan.
 
(a)            Shares Subject to the Plan.   Subject to adjustment as provided
in Section 3(c) of the Plan, the maximum number of Shares that may be issued in
respect of Awards under the Plan is 5,000,000 Shares (inclusive of Awards issued
under the Prior Plan that remain outstanding as of the effective date of the
Plan ) (the "Plan Limit"), all of which Shares may be issued in respect of
Incentive Stock Options.  Any shares issued hereunder may consist, in whole or
in part, of authorized and unissued shares or treasury shares. Any shares issued
by the Company through the assumption or substitution of outstanding grants in
connection with the acquisition of another entity shall not reduce the maximum
number of shares available for delivery under the Plan.  In accordance with the
requirements under Section 162(m) of the Code, the maximum number of Shares
underlying Awards (including Options, Restricted Stock, Restricted Stock Units
and Performance Awards) that may be granted during a calendar year to any
individual Participant shall be twenty percent (20%) of the Plan Limit.
 
(b)            Effect of the Expiration or Termination of Awards.  If and to the
extent that an Option expires, terminates or is canceled or forfeited for any
reason without having been exercised in full, the Shares associated with that
Option will again become available for grant under the Plan.  Similarly, if and
to the extent an Award of Restricted Stock or Restricted Stock Units is canceled
or forfeited for any reason, the Shares subject to that Award will again become
available for grant under the Plan.  Shares withheld in settlement of a tax
withholding obligation associated with an Award, or in satisfaction of the
exercise price payable upon exercise of an Option, will not become available for
grant under the Plan. 
 
(c)            Other Adjustment.  In the event of any corporate event or
transaction such as a merger, consolidation, reorganization, recapitalization,
stock split, reverse stock split, split up, spin-off, combination of shares,
exchange of shares, stock dividend, dividend in kind, or other like change in
capital structure (other than ordinary cash dividends) to shareholders of the
Company, or other similar corporate event or transaction affecting the Shares,
the Committee, to prevent dilution or enlargement of Participants' rights under
the Plan, shall, in such manner as it may deem equitable, substitute or adjust,
in its sole discretion, the number and kind of shares that may be issued under
the Plan or under any outstanding Awards, the number and kind of shares subject
to outstanding Awards, the exercise price, grant price or purchase price
applicable to outstanding Awards, and/or any other affected terms and conditions
of this Plan or outstanding Awards.  The Committee shall not make any adjustment
that would adversely affect the status of any Award that is "performance-based
compensation" under Section 162(m) of the Code.
 
6

--------------------------------------------------------------------------------

 
(d)            Change in Control.  Notwithstanding anything to the contrary set
forth in the Plan, upon any Change in Control, the Committee may, in its sole
and absolute discretion and without the need for the consent of any Participant,
take one or more of the following actions contingent upon the occurrence of that
Change in Control:
 
(i)            cause any or all outstanding Awards to become vested and
immediately exercisable (as applicable), in whole or in part;
 
(ii)            cause any outstanding Option to become fully vested and
immediately exercisable for a reasonable period in advance of the Change in
Control and, to the extent not exercised prior to that Change in Control, cancel
that Option upon closing of the Change in Control;
 
(iii)            cancel any unvested Award or unvested portion thereof, with or
without consideration;
 
(iv)            cancel any Award in exchange for a substitute award;
 
(v)            redeem any Restricted Stock or Restricted Stock Unit for cash
and/or other substitute consideration with value equal to Fair Market Value of
an unrestricted Share on the date of the Change in Control;
 
(vi)            cancel any Option in exchange for cash and/or other substitute
consideration with a value equal to: (A) the number of Shares subject to that
Option, multiplied by (B) the difference, if any, between the Fair Market Value
per Share on the date of the Change in Control and the exercise price of that
Option; provided, that if the Fair Market Value per Share on the date of the
Change in Control does not exceed the exercise price of any such Option, the
Committee may cancel that Option without any payment of consideration therefor;
 
(vii)            take such other action as the Committee shall determine to be
reasonable under the circumstances; and/or
 
(viii)            notwithstanding any provision of this Section 3(d), in the
case of any Award subject to Section 409A of the Code, such Award shall vest and
be distributed only in accordance with the terms of the applicable Award
Agreement and the Committee shall only be permitted to use discretion to the
extent that such discretion would be permitted under Section 409A of the Code.
 
In the discretion of the Committee, any cash or substitute consideration payable
upon cancellation of an Award may be subjected to (i) vesting terms
substantially identical to those that applied to the cancelled Award immediately
prior to the Change in Control, or (ii) earn-out, escrow, holdback or similar
arrangements, to the extent such arrangements are applicable to any
consideration paid to stockholders in connection with the Change in Control.
 
SECTION 4.  Eligibility.  Employees, Directors, consultants, and other
individuals who provide services to the Company or its Affiliates are eligible
to be granted Awards under the Plan; provided, however, that only employees of
the Company, any Parent or a Subsidiary are eligible to be granted Incentive
Stock Options.
 
7

--------------------------------------------------------------------------------

 
SECTION 5.  Options. Options granted under the Plan may be of two types:
(i) Incentive Stock Options or (ii) Non-Qualified Stock Options.  The Award
Agreement shall state whether such grant is an Incentive Stock Option or a
Non-Qualified Stock Option.  Any Option granted under the Plan will be in such
form as the Committee may at the time of such grant approve.
 
The Award Agreement evidencing any Option will incorporate the following terms
and conditions and will contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee deems appropriate in
its sole and absolute discretion:
 
(a)            Option Price.  The exercise price per Share under an Option will
be determined by the Committee and will not be less than 100% of the Fair Market
Value of a Share on the date of the grant.  However, any Incentive Stock Option
granted to any Participant who, at the time the Option is granted, owns, either
directly and/or within the meaning of the attribution rules contained in
Section 424(d) of the Code, stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company, will have an exercise price
per Share of not less than 110% of Fair Market Value per Share on the date of
the grant.
 
(b)            Option Term.  The term of each Option will be fixed by the
Committee, but no Option will be exercisable more than 10 years after the date
the Option is granted.  However, any Incentive Stock Option granted to any
Participant who, at the time such Option is granted, owns, either directly
and/or within the meaning of the attribution rules contained in Section 424(d)
of the Code, stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company, may not have a term of more than 5
years.  No Option may be exercised by any Person after expiration of the term of
the Option.
 
(c)            Exercisability.  Options will vest and be exercisable at such
time or times and subject to such terms and conditions as determined by the
Committee.
 
(d)            Method of Exercise.  Subject to the terms of the applicable Award
Agreement, the exercisability provisions of Section 5(c) and the termination
provisions of Section 6, Options may be exercised in whole or in part from time
to time during their term by the delivery of written notice to the Company
specifying the number of Shares to be purchased.  Such notice will be
accompanied by payment in full of the purchase price, either by certified or
bank check, or such other means as the Committee may accept.  The Committee may,
in its sole discretion, permit payment of the exercise price of an Option in the
form of previously acquired Shares based on the Fair Market Value of the Shares
on the date the Option is exercised or through means of a "net settlement,"
whereby the Option exercise price will not be due in cash and where the number
of Shares issued upon such exercise will be equal to: (A) the product of (i) the
number of Shares as to which the Option is then being exercised, and (ii) the
excess, if any, of (a) the then current Fair Market Value per Share over (b) the
Option exercise price, divided by (B) the then current Fair Market Value per
Share.
 
8

--------------------------------------------------------------------------------

 
No Shares will be issued upon exercise of an Option until full payment therefor
has been made.  A Participant will not have the right to distributions or
dividends or any other rights of a stockholder with respect to Shares subject to
the Option until the Participant has given written notice of exercise, has paid
in full for such Shares, if requested, has given the representation described in
Section 15(a) hereof and fulfills such other conditions as may be set forth in
the applicable Award Agreement.
 
(e)            Incentive Stock Option Limitations.  In the case of an Incentive
Stock Option, the aggregate Fair Market Value (determined as of the time of
grant) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year under
the Plan and/or any other plan of the Company, its Parent or any Subsidiary will
not exceed $100,000.  For purposes of applying the foregoing limitation,
Incentive Stock Options will be taken into account in the order granted.  To the
extent any Option does not meet such limitation, that Option will be treated for
all purposes as a Non-Qualified Stock Option.
 
(f)            Termination of Service.  Unless otherwise specified in the
applicable Award Agreement or as otherwise provided by the Committee at or after
the time of grant, Options will be subject to the terms of Section 6 with
respect to exercise upon or following termination of employment or other
service.
 
SECTION 6.  Termination of Service.  Unless otherwise specified with respect to
a particular Option in the applicable Award Agreement or otherwise determined by
the Committee, any portion of an Option that is not exercisable upon termination
of service will expire immediately and automatically upon such termination and
any portion of an Option that is exercisable upon termination of service will
expire on the date it ceases to be exercisable in accordance with this
Section 6.
 
(a)            Termination by Reason of Death.  If a Participant's service with
the Company or any Affiliate terminates by reason of death, any Option held by
such Participant may thereafter be exercised, to the extent it was exercisable
at the time of his or her death or on such accelerated basis as the Committee
may determine at or after grant, by the legal representative of the estate or by
the legatee of the Participant, for a period expiring (i) at such time as may be
specified by the Committee at or after grant, or (ii) if not specified by the
Committee , then one year from the date of death, or (iii) if sooner than the
applicable period specified under (i) or (ii) above, upon the expiration of the
stated term of such Option.
 
(b)            Termination by Reason of Disability or Retirement.  If a
Participant's service with the Company or any Affiliate terminates by reason of
Disability or Normal Retirement, any Option held by such Participant may
thereafter be exercised by the Participant or his personal representative, to
the extent it was exercisable at the time of termination, or on such accelerated
basis as the Committee may determine at or after grant, for a period expiring
(i) at such time as may be specified by the Committee at or after grant, or
(ii) if not specified by the Committee, then one year from the date of
termination of service, or (iii) if sooner than the applicable period specified
under (i) or (ii) above, upon the expiration of the stated term of such Option;
provided, however, that, if the Participant dies within such one year period (or
such other period as the Committee shall specify), any unexercised Option held
by such Participant shall thereafter be exercisable to the extent to which it
was exercisable at the time of death for a period of one year from the date of
such death or until the expiration of the stated term of such Option, whichever
period is shorter. In the event of termination of employment by reason of
Disability or Normal Retirement, if an Incentive Stock Option is exercised after
the expiration of the maximum exercise periods that apply for purposes of
Section 422 of the Code, such Option will thereafter be treated as a
Non-Qualified Stock Option.
 
9

--------------------------------------------------------------------------------

 
(c)            Cause.  If a Participant's service with the Company or any
Affiliate is terminated for Cause: (i) any Option, or portion thereof, not
already exercised will be immediately and automatically forfeited as of the date
of such termination, and (ii) any Shares for which the Company has not yet
delivered share certificates will be immediately and automatically forfeited and
the Company will refund to the Participant the Option exercise price paid for
such Shares, if any.
 
(d)            Other Termination.  If a Participant's service with the Company
or any Affiliate terminates for any reason other than death, Disability, Normal
Retirement, or Cause, any Option held by such Participant may thereafter be
exercised by the Participant, to the extent it was exercisable at the time of
such termination, or on such accelerated basis as the Committee may determine at
or after grant, for a period expiring (i) at such time as may be specified by
the Committee at or after grant, or (ii) if not specified by the Committee, then
three months (or seven months in the case of a person subject to the reporting
and short-swing profit provisions of Section 16 of the Exchange Act) from the
date of termination of service, or (iii) if sooner than the applicable period
specified under (i) or (ii) above, upon the expiration of the stated term of
such Option.
 
SECTION 7.  Restricted Stock.
 
(a)            Issuance.  Restricted Stock may be issued either alone or in
conjunction with other Awards.  The Committee will determine the time or times
within which Restricted Stock may be subject to forfeiture, and all other
conditions of such Awards.  The purchase price for Restricted Stock may, but
need not, be zero.  The prospective recipient of an Award of Restricted Stock
will not have any rights with respect to such Award, unless and until such
recipient has delivered to the Company an executed Award Agreement and has
otherwise complied with the applicable terms and conditions of such Award.
 
(b)            Certificates.  Upon the Award of Restricted Stock, the Committee
may direct that a certificate or certificates representing the number of shares
of Common Stock subject to such Award be issued to the Participant or placed in
a restricted stock account (including an electronic account) with the transfer
agent and in either case designating the Participant as the registered owner.
The certificate(s) representing such shares shall be physically or
electronically legended, as applicable, as to sale, transfer, assignment, pledge
or other encumbrances during the Restriction Period and if issued to the
Participant, returned to the Company, to be held in escrow during the
Restriction Period. As a condition to any Award of Restricted Stock, the
Participant may be required to deliver to the Company a share power, endorsed in
blank, relating to the Shares covered by such Award.
 
10

--------------------------------------------------------------------------------

 
(c)            Restrictions and Conditions.  The Award Agreement evidencing the
grant of any Restricted Stock will incorporate the following terms and
conditions and such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee deems appropriate in its sole and absolute
discretion:
 
(i)            During a period commencing with the date of an Award of
Restricted Stock and ending at such time or times as specified by the Committee
(the "Restriction Period"), the Participant will not be permitted to sell,
transfer, pledge, assign or otherwise encumber Restricted Stock awarded under
the Plan.  The Committee may condition the lapse of restrictions on Restricted
Stock upon the continued employment or service of the recipient, the attainment
of specified individual or corporate performance goals, or such other factors as
the Committee may determine, in its sole and absolute discretion.
 
(ii)            While any Share of Restricted Stock remain subject to
restriction, the Participant will have, with respect to the Restricted Stock,
the right to vote the Shares, but will not have the right to receive any cash
distributions or dividends prior to the lapse of the Restriction Period
underlying such Shares unless otherwise provided under the applicable Award
Agreement or as determined by the Committee.  If any cash distributions or
dividends are payable with respect to the Restricted Stock, the  Committee, in
its sole discretion, may require the cash distributions or dividends to be
subjected to the same Restriction Period as is applicable to the Restricted
Stock with respect to which such amounts are paid, or, if the Committee so
determines, reinvested in additional Restricted Stock to the extent Shares are
available under Section 3(a) of the Plan.  A Participant shall not be entitled
to interest with respect to any dividends or distributions subjected to the
Restriction Period.  Any distributions or dividends paid in the form of
securities with respect to Restricted Stock will be subject to the same terms
and conditions as the Restricted Stock with respect to which they were paid,
including, without limitation, the same Restriction Period.
 
(iii)            Subject to the provisions of the applicable Award Agreement or
as otherwise determined by the Committee, if a Participant's service with the
Company and its Affiliates terminates prior to the expiration of the applicable
Restriction Period, the Participant's Restricted Stock that then remains subject
to forfeiture will then be forfeited automatically.
 
SECTION 8.  Restricted Stock Units.  Subject to the other terms of the Plan, the
Committee may grant Restricted Stock Units to eligible individuals and may, in
its sole and absolute discretion, impose conditions on such units as it may deem
appropriate, including, without limitation, continued employment or service of
the recipient or the attainment of specified individual or corporate performance
goals.  Each Restricted Stock Unit shall be evidenced by an Award Agreement in
the form that is approved by the Committee and that is not inconsistent with the
terms and conditions of the Plan.  Each Restricted Stock Unit will represent a
right to receive from the Company, upon fulfillment of any applicable
conditions, an amount equal to the Fair Market Value (at the time of the
distribution) of one Share.  Distributions may be made in Shares.  All other
terms governing Restricted Stock Units, such as vesting, time and form of
payment and termination of units shall be set forth in the applicable Award
Agreement.  The Participant shall not have any shareholder rights with respect
to the Shares subject to a Restricted Stock Unit Award until that Award vests
and the Shares are actually issued thereunder.  Subject to the provisions of the
applicable Award Agreement or as otherwise determined by the Committee, if a
Participant's service with the Company terminates prior to the Restricted Stock
Unit Award vesting, the Participant's Restricted Stock Units that then remain
subject to forfeiture will then be forfeited automatically.
 
11

--------------------------------------------------------------------------------

 
SECTION 9.  Performance Based Awards.
 
(a)            Performance Awards Generally. The Committee may grant Performance
Awards in accordance with this Section 9.  Performance Awards may be denominated
as a number of Shares or specified number of other Awards, which may be earned
upon achievement or satisfaction of such Performance Goals as may be specified
by the Committee.  In addition, the Committee may specify that any other Award
shall constitute a Performance Award by conditioning the vesting or settlement
of the Award upon the achievement or satisfaction of such Performance Goals as
may be specified by the Committee.
 
(b)            Adjustments to Performance Goals.  The Committee may provide, at
the time Performance Goals are established, that adjustments will be made to
those performance goals to take into account, in any objective manner specified
by that committee, the impact of one or more of the following: (A) gain or loss
from all or certain claims and/or litigation and insurance recoveries, (B) the
impairment of tangible or intangible assets, (C) stock-based compensation
expense, (D) restructuring activities reported in the Company's public filings,
(E) investments, dispositions or acquisitions, (F) loss from the disposal of
certain assets, (G) gain or loss from the early extinguishment, redemption, or
repurchase of debt, (H) changes in accounting principles, or (I) any other item,
event or circumstance that would not cause an Award to fail to constitute
"qualified performance-based compensation" under Section 162(m) of the Code (to
the extent such Award is intended to be "qualified performance-based
compensation").  An adjustment described in this Section may relate to the
Company or to any subsidiary, division or other operational unit of the Company
or its Affiliates, as determined by the committee at the time the performance
goals are established.  Any adjustment shall be determined in accordance with
generally accepted accounting principles and standards, unless such other
objective method of measurement is designated by the committee at the time
performance objectives are established.  In addition, adjustments will be made
as necessary to any performance criteria related to the Company's stock to
reflect changes in corporate capitalization, including a recapitalization, stock
split or combination, stock dividend, spin-off, merger, reorganization or other
similar event or transaction affecting the Company's equity.
 
(c)            Other Terms of Performance Awards.  The Committee may specify
other terms pertinent to a Performance Award in the applicable Award Agreement,
including terms relating to the treatment of that Award in the event of a Change
in Control prior to the end of the applicable performance period.  The
Participant shall not have any shareholder rights with respect to the Shares
subject to a Performance Award until the Shares are actually issued thereunder. 
Subject to the provisions of the applicable Award Agreement or as otherwise
determined by the Committee, if a Participant's service with the Company
terminates prior to the Performance Award vesting, the Participant's Performance
Award or portion thereof that then remains subject to forfeiture will then be
forfeited automatically.
 
12

--------------------------------------------------------------------------------

 
SECTION 10.  Amendments and Termination.  The Board may amend, alter or
discontinue the Plan at any time.  However, except as otherwise provided in
Section 3, no amendment, alteration or discontinuation will be made which would
impair the rights of a Participant with respect to an Award without that
Participant's consent or which, without the approval of such amendment within
365 days of its adoption by the Board by the Company's stockholders in a manner
consistent with Treas. Reg. § 1.422-3 (or any successor provision), would:
(i) increase the total number of Shares reserved for issuance hereunder, or
(ii) change the persons or class of persons eligible to receive Awards.
 
SECTION 11.  Repricing Programs.  The Board may, in its discretion, implement
any cancellation/re-grant program pursuant to which outstanding Options under
the Plan are cancelled and new Options are granted in replacement with a lower
exercise or base price per share without obtaining shareholder approval.
 
SECTION 12.  Conditions Upon Grant of Awards and Issuance of Shares.
 
(a)            The implementation of the Plan, the grant of any Award and the
issuance of Shares in connection with the issuance, exercise or vesting of any
Award made under the Plan shall be subject to the Company's procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the Awards made under the Plan and the Shares issuable pursuant
to those Awards.
 
(b)            No Shares or other assets shall be issued or delivered under the
Plan unless and until there shall have been compliance with all applicable
requirements of Applicable Law, including the filing and effectiveness of the
Form S-8 registration statement for the Shares issuable under the Plan, and all
applicable listing requirements of any stock exchange on which Shares are then
listed for trading.
 
SECTION 13.  Limits on Transferability; Beneficiaries.  No Award or other right
or interest of a Participant under the Plan shall be pledged, encumbered, or
hypothecated to, or in favor of, or subject to any lien, obligation, or
liability of such Participant to, any party, other than the Company, any
Subsidiary or Affiliate, or assigned or transferred by such Participant
otherwise than by will or the laws of descent and distribution, and such Awards
and rights shall be exercisable during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative. Notwithstanding
the foregoing, the Committee may, in its discretion, provide that Awards or
other rights or interests of a Participant granted pursuant to the Plan (other
than an Incentive Stock Option) be transferable, without consideration, to
immediate family members (i.e., children, grandchildren or spouse), to trusts
for the benefit of such immediate family members and to partnerships in which
such family members are the only partners. The Committee may attach to such
transferability feature such terms and conditions as it deems advisable. In
addition, a Participant may, in the manner established by the Committee,
designate a beneficiary (which may be a person or a trust) to exercise the
rights of the Participant, and to receive any distribution, with respect to any
Award upon the death of the Participant. A beneficiary, guardian, legal
representative or other person claiming any rights under the Plan from or
through any Participant shall be subject to all terms and conditions of the Plan
and any Award Agreement applicable to such Participant, except as otherwise
determined by the Committee, and to any additional restrictions deemed necessary
or appropriate by the Committee.
 
13

--------------------------------------------------------------------------------

 
SECTION 14.  Withholding. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for federal income tax
purposes with respect to any Award under the Plan, the Participant will pay to
the Company, or make arrangements satisfactory to the Company regarding the
payment of, any federal, state or local taxes of any kind required by law to be
withheld with respect to such amount.  The minimum required withholding
obligations may be settled with Shares, including Shares that are part of the
Award that gives rise to the withholding requirement.  The obligations of the
Company under the Plan will be conditioned on such payment or arrangements and
the Company will have the right to deduct any such taxes from any payment of any
kind otherwise due to the Participant.
 
SECTION 15.  Liability of Company.
 
(a)            Inability to Obtain Authority.  If the Company cannot, by the
exercise of commercially reasonable efforts, obtain authority from any
regulatory body having jurisdiction for the sale of any Shares under this Plan,
and such authority is deemed by the Company's counsel to be necessary to the
lawful issuance of those Shares, the Company will be relieved of any liability
for failing to issue or sell those Shares.
 
(b)            Grants Exceeding Allotted Shares.  If Shares subject to an Award
exceed, as of the date of grant, the number of Shares which may be issued under
the Plan without additional shareholder approval, that Award will be contingent
with respect to such excess Shares, on the effectiveness under Applicable Law of
a sufficient increase in the number of Shares subject to this Plan.
 
(c)            Rights of Participants and Beneficiaries.  The Company will pay
all amounts payable under this Plan only to the applicable Participant, or
beneficiaries entitled thereto pursuant to this Plan.  The Company will not be
liable for the debts, contracts, or engagements of any Participant or his or her
beneficiaries, and rights to cash payments under this Plan may not be taken in
execution by attachment or garnishment, or by any other legal or equitable
proceeding while in the hands of the Company.
 
SECTION 16.  Adjustment; Repayment of Incentive Bonuses.  All awards made under
the Plan (whether vested or unvested) are subject to rescission, cancellation or
recoupment, in whole or in part, under any current or future "clawback" or
similar policy of the Company that is applicable to the Participant.
 
SECTION 17.  General Provisions.
 
(a)            The Board may require each Participant to represent to and agree
with the Company in writing that the Participant is acquiring securities of the
Company for investment purposes and without a view to distribution thereof and
as to such other matters as the Board believes are appropriate.
 
(b)            All certificates for Shares or other securities delivered under
the Plan will be subject to such share-transfer orders and other restrictions as
the Board may deem advisable under the rules, regulations and other requirements
of the Securities Act of 1933, as amended, the Exchange Act, any stock exchange
upon which the Shares are then listed, and any other Applicable Law, and the
Board may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
 
14

--------------------------------------------------------------------------------

 
(c)            Nothing contained in the Plan will prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required.
 
(d)            Neither the adoption of the Plan nor the execution of any
document in connection with the Plan will: (i) confer upon any employee or other
service provider of the Company or an Affiliate any right to continued
employment or engagement with the Company or such Affiliate, or (ii) interfere
in any way with the right of the Company or such Affiliate to terminate the
employment or engagement of any of its employees or other service providers at
any time.
 
SECTION 18.  Effective Date of Plan.  The Plan will become effective as of the
date the Plan is approved by the Board; provided, however, that all Options
intended to be Incentive Stock Options will automatically be converted into
Non-Qualified Stock Options if the Plan is not approved by the Company's
stockholders within one year (365 days) of its adoption by the Board in a manner
consistent with Treas. Reg. § 1.422-5.
 
SECTION 19.  Term of Plan. Unless the Plan shall theretofore have been
terminated in accordance with Section 10, the Plan shall terminate on the
10-year anniversary of the effective date, and no Awards under the Plan shall
thereafter be granted.
 
SECTION 20.  Invalid Provisions.  In the event that any provision of this Plan
is found to be invalid or otherwise unenforceable under any Applicable Law, such
invalidity or unenforceability will not be construed as rendering any other
provisions contained herein as invalid or unenforceable, and all such other
provisions will be given full force and effect to the same extent as though the
invalid or unenforceable provision was not contained herein.
 
SECTION 21.  Governing Law.  The Plan and all Awards granted hereunder will be
governed by and construed in accordance with the laws and judicial decisions of
the state of Delaware, without regard to the application of the principles of
conflicts of laws.
 
SECTION 22.  Notices.  Any notice to be given to the Company pursuant to the
provisions of this Plan must be given in writing and addressed, if to the
Company, to its principal executive office to the attention of its Chief
Financial Officer (or such other Person as the Company may designate in writing
from time to time), and, if to a Participant, to the address contained in the
Company's personnel files, or at such other address as that Participant may
hereafter designate in writing to the Company.  Any such notice will be deemed
duly given: if delivered personally or via recognized overnight delivery
service, on the date and at the time so delivered; if sent via telecopier or
email, on the date and at the time telecopied or emailed with confirmation of
delivery; or, if mailed, (5) days after the date of mailing by registered or
certified mail.
 
15
 

--------------------------------------------------------------------------------
